In a habeas corpus proceeding pursuant to Domestic Relations Law § 70, the mother appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Stack, J.), dated January 13, 2005, as, after a hearing, awarded custody of the subject child to the petitioner father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
“Custody determinations are to be made upon consideration of the totality of the circumstances to reach the disposition that promotes the best interests of the child” (Matter of Timosa v Chase, 21 AD3d 1115, 1115-1116 [2005]; see Domestic Relations Law § 70; Eschbach v Eschbach, 56 NY2d 167 [1982]). The Supreme Court’s determination awarding custody to the father was supported by a sound and substantial basis in the record and should not be disturbed (see Eschbach v Eschbach, supra; Matter of Timosa v Chase, supra; Neuman v Neuman, 19 AD3d 383 [2005]).
The mother’s remaining contentions are without merit. Schmidt, J.P., Santucci, Mastro and Lifson, JJ., concur.